This was an action filed by appellee against appellant in the district court of Nacogdoches county for damages for breach of contract. The appeal is from the order of the district court overruling appellant's plea of privilege to be sued in Dallas County. His plea was in all things regular, alleging a residence in Dallas county, which was regularly answered by appellee by a proper controverting affidavit to the effect that his residence was in Nacogdoches county. Appellant was the only witness on the issue thus raised. His testimony was to the effect that his residence was in Dallas county and not in Nacogdoches county, until he made the following statement on redirect examination: "It is not my intention to make Dallas my home. I went to put my wife under treatment there. It is not my intention to make Nacogdoches my home. It's my intention to sell out here and go away." Appellant admitted that his home had been in Nacogdoches county for many years prior to September, 1929. On his direct and first cross-examination he testified that he moved from Nacogdoches county to Dallas county in September. He had never sold his home in Nacogdoches county and personally spent most of his time in that county. We think the closing statement made by appellant, as copied above, clearly raised the issue that he had not abandoned his old home by establishing a new home in Dallas county.
The judgment of the lower court is affirmed.